DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/12/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided explanation(s) of relevance of cited document(s) JP-2018-126796 A and JP-2017-068566 A on pages 1 - 2 of the specification.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites two “a learning model”.  It is not clear what’s the learning model (of line 6) consists of.  Nowhere in the specification explains what’s the learning model.  In addition, claim limitations appear to be ambiguous because it’s not clear which is one.  Are they referring to the same “learning model” or not?  Consequently, the metes and bounds of the claim cannot be reasonably ascertained and the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 5 recites “a learning model”.  Does this corresponds to the learning model (of line 14 of claim 1) upon determining pass or fail? Or another learning model? Consequently, the metes and bounds of the claim cannot be reasonably ascertained and the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 6 - 8 recite two to four “a learning model”.   Claims are not clear since it’s kind of confusing.  According to the claim limitations, are they different or associated? Consequently, the metes and bounds of the claim cannot be reasonably ascertained and the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 12 recites two “a learning model”.  It is not clear what’s the learning model (of line 6) consists of.  Nowhere in the specification explains what’s the learning model.  In addition, claim limitations appear to be ambiguous because it’s not clear which is one.  Are they referring to the same “learning 

Claim 13 recites two “a learning model”.  It is not clear what’s the learning model (of line 6) consists of.  Nowhere in the specification explains what’s the learning model.  In addition, claim limitations appear to be ambiguous because it’s not clear which is one.  Are they referring to the same “learning model” or not?  Consequently, the metes and bounds of the claim cannot be reasonably ascertained and the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 14 recites two “a learning model”.  It is not clear what’s the learning model (of line 6) consists of.  Nowhere in the specification explains what’s the learning model.  In addition, claim limitations appear to be ambiguous because it’s not clear which is one.  Are they referring to the same “learning model” or not?  Consequently, the metes and bounds of the claim cannot be reasonably ascertained and the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 15 recites two “a learning model”.  It is not clear what’s the learning model (of line 4) consists of.  Nowhere in the specification explains what’s the learning model.  In addition, claim limitations appear to be ambiguous because it’s not clear which is one.  Are they referring to the same “learning model” or not?  Consequently, the metes and bounds of the claim cannot be reasonably ascertained and the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Tsuneki et al. (U.S PG Publication No. 2020/0150599 A1, 2020/0133226 A1 and 2020/0133208 A1)1
Channa et al. (U.S PG Publication No. 2018/0240022 A1)2

1These references are the closest found so far and these relate to an output device (e.g., a printer), a control device, and a method for outputting evaluation functions and machine learning results. More particularly, the present invention relates to the output device that performs machine learning using each of a plurality of evaluation functions with the aid of a machine learning device that performs machine learning using an evaluation function with respect to a servo control device that controls a servo motor that drives an axis of a machine tool, a robot, or an industrial machine and outputs the plurality of evaluation functions and the machine learning results of the respective evaluation functions, a control device including the output device, and a method for outputting evaluation functions and machine learning results.
2This reference teaches a machine learning system retrieving a CSV data file from a parsed container, perform machine learning tests, and stored a test result and transmits the test result 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674